DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed 09/19/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1- 20 are pending in the present application.
Information Disclosure Statement
	Information Disclosure Statements filed on 12/16/2019 and 01/29/2021 were being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated groupings of abstract concept in mathematical modeling for a dynamic analysis of objects in space without significantly more. Claim 1 recited a computing device, comprising:
a processor configured to execute a physics engine to simulate rigid body dynamics of a simulated physical system including a plurality of bodies, the physics engine being configured to:
iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and a display phase; in a current collision detection phase:
identify colliding pairs of bodies of the plurality of bodies;

determine a neighboring body weighting value for one or more of the plurality of bodies; and
determine an inertia scaling value for the one or more of the plurality of bodies based on the neighboring body weighting value for that body;
in a current iterative solving phase:
scale an inertia value for the one or more of the plurality of bodies based on the inertia scaling value, the inertia value being scaled for the current iterative solving phase;
 	for each solver iteration: for one or more colliding pairs of bodies: for one or more contact points between that colliding pair of bodies:
 	solve a constraint for that contact point using the scaled inertia value for the body of that colliding pair of bodies; and accumulate results of constraint solving; in an updating phase: update positions and orientations of the bodies based on a result of the current iterative solving phase; and in a display phase: output data representations of the plurality of bodies to a display associated with the computing device.
	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical concept in modeling a motion of the plurality of bodies in a design space.  The motion analysis is based on scaling of inertia bodies and iteratively solving of inertia scaling function and updating data for the solution.  It is related to mathematical concept to solve dynamic motion.    
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 
 	This judicial exception is not integrated into a practical application because the inertia scaling function, contact points and object bodies are not integrated into a real and practical application in order to generate a useful solution for such practical application.
  	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited elements are convention, understood and well-known processing elements to implement a mathematical model and generate data for the analysis.  It is not integrated into a practical and useful application for useful and real solution.  Claim 1 is thus nonstatutory subject matter.
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 
 	Claim 2 cited the computing device of claim 1, wherein to solve a constraint between a pair of bodies, the physics engine is configured to: calculate a point relative velocity between the pair of bodies at a position of that contact point: apply a force or impulse to that contact point based on the point relative velocity; and accumulate applied forces or impulses for that colliding pair of bodies.  This is related to concepts in mathematic in order to solve for a dynamic system.  It is nonstatutory subject matter.
 	Claim 3 cited the computing device of claim 1, wherein each iterative solving phase includes a capped number of solver iterations.  This is related to solve a complex problem.  It is nonstatutory subject matter for the reasons as set. 
 	Claim 4 is related to the computing device of claim 3, wherein the capped number of solver iterations is five or less.  It is a mathematical computation algorithm which required an optimal solution for iteration.
 	Claim 5 cited the computing device of claim 1, wherein the physics engine is configured to determine the neighboring body weighting value for a body based on a number of contact pairs for the body.  The cited features are related to body contact and weighting value for the contact point for the data representation.  It is nonstatutory for the reason: the claim does not integrate the claimed limitation to provide a practical and real solution.  It is nonstatutory subject matter.  It is nonstatutory subject matter.
 	Claim 6 cited the computing device of claim 5, wherein the physics engine is further configured to determine the neighboring body weighting value for the body based on a mass of 
 	Claim 7 cited the computing device of claim 1, wherein the physics engine is configured to determine the neighboring body weighting value for a body based on a number of forces or impulses that have been applied to the body.  It is nonstatutory subject matter for the reason as set.
 	Claim 8 cited the computing device of claim 1, wherein the physics engine is configured to determine the neighboring body weighting value for a body based on a number of other bodies that are located above the body.  It is related to a mathematical algorithm to solve a dynamic problem for a set of bodies.  It is nonstatutory subject matter
 	Claim 9 cited the computing device of claim 1, wherein the physics engine is configured to:
 	determine a velocity threshold value for the current iterative solving phase, the velocity threshold value being determined at least based on a delta time of simulated physical system covered by the current iterative solving phase; and determine that one or more bodies have a velocity with a smaller magnitude than the velocity threshold value; and reduce the velocity of the one or more bodies.  This is related to a computation algorithm to solve a dynamic problem.  It is nonstatutory subject matter for the reason as set.
 	Claim 10 cited the computing device of claim 9, wherein the velocity threshold value for the current iterative solving phase is scaled for one or more bodies based on the neighboring body weighting value for the one or more bodies.  This is related to the mathematical model to solve for the contact points.  It is nonstatutory subject matter

 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical concept in modeling a motion of the plurality of bodies in a design space.  The motion analysis is based on scaling of inertia bodies and iteratively solving of inertia scaling function and updating data for the solution.  It is related to mathematical concept to solve dynamic motion.    

 	This judicial exception is not integrated into a practical application because the inertia scaling function, contact points and object bodies are mathematical models and they are not integrated into a real and practical application in order to generate a useful solution for such practical application.
  	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited elements are convention, understood and well-known processing elements to implement a mathematical model and generate data for the analysis.  It is not integrated into a practical and useful application for useful and real solution

 	Claim 11 is thus nonstatutory subject matter.
 	Claim 12 cited the method of claim 11, wherein solving a constraint between a pair of bodies further comprises:
calculating a point relative velocity between the bodies at a position of that contact point;
applying a force or impulse to that contact point based on the point relative velocity; and accumulating applied forces or impulses for that colliding pair of bodies.  It is related mathematical models to solve a motion problem.  It is nonstatutory subject matter because it is not integrated into a real and practical solution in real time.
Claim 13 cited the method of claim 11, wherein each iterative solving phase includes a capped number of solver iterations.  It is a mathematical computation algorithm which required an optimal solution for iteration.  The claim is nonstatutory subject matter.
Claim 14 cited the method of claim 13, wherein the capped number of solver iterations is five or less.  It is nonstatutory subject matter for the reason: it is a desire solution for solving the dynamic model.  It is nonstatutory subject matter
 	Claim 15 cited the method of claim 11, further comprising determining the neighboring body weighting value for a body based on a number of contact pairs for the body.  This is 
Claim 16 cited the method of claim 15, further comprising determining the neighboring body weighting value for the body based on a mass of one or more other bodies contacting the body.  The claim is directed to a mathematical computation based on mass distribution through body contacts.  It is nonstatutory subject matter for the reason as set.
 	Claim 17 cited the method of claim 11, further comprising determining the neighboring body weighting value for a body based on a number of forces or impulses that have been applied to the body.  It is nonstatutory subject matter for the reason the claim failed to integrate the elements into a real and useful solution for the inertia problem.
Claim 18 recited the method of claim 11, further comprising determining the neighboring body weighting value for a body based on a number of other bodies that are located above the body.  It is nonstatutory subject matter for the reasons as set.
 	Claim 19 cited the method of claim 11, further comprising:
 	determining a velocity threshold value for the current iterative solving phase, the velocity threshold value being determined at least based on a delta time of simulated physical system covered by the current iterative solving phase;
 	determining that one or more bodies have a velocity with a smaller magnitude than the velocity threshold value; reducing the velocity of the one or more bodies; and wherein the velocity threshold value for the current iterative solving phase is scaled for one or more bodies based on the neighboring body weighting value for the one or more bodies.  This is related to a 
 	Claim 20 cited a computing device, comprising:
 	a processor configured to execute a physics engine to simulate rigid body dynamics of a simulated physical system including a plurality of bodies, the physics engine being configured to:
 	iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and display phase; in a current collision detection phase: 
identify colliding pairs of bodies of the plurality of bodies: determine collision information including a plurality of contact points for the identified colliding pairs of bodies; determine a neighboring body weighting value for one or more of the plurality of bodies; and determine a velocity threshold value for the one or more of the plurality of bodies based on at least the determine neighboring body weighting value; in a current iterative solving phase: for each solver iteration: for one or more colliding pairs of bodies: for one or more contact points between that colliding pair of bodies: solve a constraint for that contact point; and accumulate results of constraint solving; determine that one or more bodies have a velocity with a smaller magnitude than the velocity threshold value; and reduce the velocity of the one or more bodies; in an updating phase:
 	update positions of the colliding pairs of bodies based on a result of the current iterative solving phase; and in a display phase: output data representations of the plurality of bodies to a display associated with the computing device.
 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical concept in modeling a motion of the plurality of 
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ether real, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”). 
 	This judicial exception is not integrated into a practical application because the inertia scaling function, contact points and object bodies are not integrated into a real and practical application in order to generate a useful solution for such practical application.
  	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited elements are convention, understood and well-known processing elements to implement a mathematical model and 
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THAI Q PHAN/Primary Examiner, Art Unit 2147